Action for damages for breach of a contract of employment. Judgment modified by deducting from the amount thereof a sum which shall represent the present worth of the unexpired period of the contract as of the date of the trial, which this court will fix on the settlement of the order. As so modified, the judgment is unanimously affirmed, without costs. In view of the fact that the plaintiff was unable to obtain employment between the date of the discharge and the date of the trial and there being no proof adduced by the defendant from which it might be inferred that there was a reasonable probability that the plaintiff could procure employment between the date of the trial and the expiration of the contract period, the trial court was justified in allowing as damages the amount prima facie due under the contract between the date of the trial and the expiration of the contract. But the trial court should have arrived at the present value, as of the date of the trial, of the future payments due under the contract up to the expiration thereof in order to arrive at the correct amount of damages for that period. This period seems to have been about twenty-three weeks and the amount prima facie due under the contract for this period, to wit, $2,300, should be reduced as a matter of mathematical calculation to the present worth, as of the date of the trial, of these future payments. (Hollwedel v. Duffy-Mott Co., Inc., 263 N. Y. 95, 101, *833103 et seq.) Such a calculation should be made and submitted and the judgment modified accordingly. Present — Hagarty, Carswell, Davis, Johnson and Taylor, JJ. Settle order on notice.